DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
In regards to the previous claim objection, the previous claim objection is withdrawn in light of the claim amendments.	
In regards to the previous 35 USC 101 rejection, Applicants respectfully traverse in substance that the claims are not allegedly being directed to an abstract idea without significantly more because, “The present invention addresses the technical challenges of the prior art by providing parking recommendations near shared vehicles for parking of a vehicle to facilitate intermodal navigation locating the next shared vehicle dynamically towards a destination of a user, and avoid problems of congestion and lengthy search time in procuring suitable parking spaces…The present claimed features are clearly directed to a practical application, namely by providing parking recommendations to a user near shared vehicles”, that “The claims are drafted in an ordered combination to achieve a technical solution and provide an improvement in a technological field”, and that “the Examiner has not complied with the new guidelines and that the present claims do in fact recite elements that integrate the exception into a practical application and are patent eligible”. Examiner respectfully disagrees.  MPEP 2106.04(d)(1) recites that “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology” and “That is, the claimed invention may integrate the judicial exception into a practical 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22, 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a method, non-transitory machine-readable medium, and system for providing parking recommendations to a user.
The limitations of receiving a request for a reservation of a shared vehicle…; determining relative positions between a plurality of shared vehicles…, clustering at least two shared from the plurality of shared vehicles…; ranking the one or more mobility hubs…; output parking 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements—using a “an output interface”, “processor”, “computer”, and “user equipment” to perform the “receiving”, “determining, “clustering”, “ranking”, and “outputting” steps.  The controlling an output interface, processor, computer, and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one computing device to perform “receiving”, “determining, “clustering”, “ranking”, and “outputting” steps amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims 1-22, 24 are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668